Citation Nr: 1015519	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides or petroleum 
products.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1969.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a November 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

Previously, the Veteran and the RO referred to his current 
skin disorder as chloracne or residuals of petroleum 
poisoning.  However, at the February 2009 RO hearing, it was 
noted that the evidence of record did not show that the 
Veteran has ever had chloracne.  The Veteran's representative 
confirmed that the Veteran wished to withdraw the claim for 
service connection for any specific skin condition and 
rephrase the issue as service connection for a skin disorder, 
to include as due to exposure to herbicides or petroleum 
products.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  Accordingly, the Board 
has consolidated and recharacterized the issues on appeal as 
service connection for an acquired skin disorder, to include 
as due to exposure to herbicides or petroleum products.

The issue of entitlement to service connection for a skin 
disorder, to include as due to exposure to herbicides or 
petroleum products, is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of 
bilateral hearing loss for VA purposes.

2.  The evidence of record does not show current tinnitus 
related to the Veteran's military service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's March 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's March 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA audiological examination to determine the etiology of any 
hearing loss or tinnitus found.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This medical examination was based 
upon a complete review of the Veteran's claims file, and the 
VA examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served on active duty in the Army 
from February 1967 to September 1969.  His DD-214 listed his 
inservice specialty as Heavy Equipment Operator.  He contends 
that he was exposed to hazardous military noise, to include 
heavy equipment noise, without protection.

The Veteran's January 1967 enlistment examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-
-5 (0)
LEFT
5 (20)
-5 (5)
5 (15)
-
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) -American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss 
or tinnitus.  In a September 1969 separation examination 
report, he denied having hearing loss or any ear trouble.

The report of his September 1969 separation examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
5
5
0
-
15

After discharge from military service, the first evidence of 
record noting the Veteran's hearing loss or tinnitus is his 
present claim filed in March 2007 seeking service connection 
for these disorders.

In May 2009, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran's claims 
file was reviewed.  The Veteran complained of difficulty 
understanding in all listening situations.  He stated that he 
first noticed his hearing loss when his family expressed 
concerns 5 to 10 years earlier.  He reported a history of 
military noise exposure, to include heavy equipment noise, as 
well as civilian noise exposure, to include construction and 
hunting noise.  The Veteran also complained of moderate, 
bilateral, periodic tonal tinnitus, of unknown onset and 
etiology with the frequency of 1 episode a week lasting 60 
seconds in duration.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
35
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was mild high frequency hearing loss, bilaterally, 
with excellent speech recognition in both ears.  The examiner 
opined that "it is less likely than not that his current 
hearing loss is service connected."  In support of this 
opinion, the examiner noted that a review of the claims file 
revealed hearing tests showing hearing within normal limits 
upon military entrance and at separation.  The examiner 
stated "[t]his clearly indicates hearing loss did not occur 
while in the military."  The examiner also opined that "it 
is less likely than not that his tinnitus is service 
connected."  In reaching this conclusion, the examiner noted 
that the Veteran did not associate his tinnitus with the 
military service and it occurred too long after his military 
service for it to be have been caused by the military 
service.  The examiner also noted that the Veteran's history 
of several years of civilian noise exposure which was a more 
likely contributor.

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence of record does not show a bilateral 
hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  
Impaired hearing that meets the criteria for a disability for 
VA purposes has not been shown.  See 38 C.F.R. § 3.385.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the Veteran contends that he has bilateral hearing 
loss related to his service, his statements are not competent 
evidence as to medical diagnosis and causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence of record of a current bilateral 
hearing disability for VA purposes, service connection for 
bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303, 
3.385.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for tinnitus.  There is 
currently diagnosed tinnitus.  See Degmetich, 104 F.3d at 
1333.  However, service treatment records did not demonstrate 
complaints of or treatment for tinnitus or any ear trouble.  
Thereafter, post service records also failed to document any 
complaints of or treatment for tinnitus for more than 38 
years after his discharge from the service.  This expansive 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Although tinnitus is capable of lay observation, the Board 
finds that this extended period without complaint or 
treatment for tinnitus, as well as the absence of any 
tinnitus complaints in his service treatment records must be 
considered.  Id.; see also Charles v. Principi, 16 Vet. App. 
360, 374-75 (2002).  Importantly, the Veteran has not 
asserted continuity of symptomatology with respect to his 
current tinnitus.  In the May 2009 VA audiological 
examination report, the Veteran reported that the onset and 
etiology of his tinnitus was unknown.  The examiner noted 
that the Veteran did not associate his tinnitus with the 
military service.

Furthermore, the evidence of record does not include a 
competent medical opinion linking the Veteran's tinnitus to 
his active duty service, to include as due to inservice noise 
exposure.  The only medical evidence of record which 
addresses the etiology of the Veteran's tinnitus is the May 
2009 VA audiology examination report which stated that that 
"it is less likely than not that his tinnitus is service 
connected."  As such, the evidence of record is not 
supportive of a finding that the Veteran's current tinnitus 
is related to his active service.

To the extent that the Veteran asserts that his current 
tinnitus are related to his active duty service, the Board 
finds that as a layman, his statements are not competent 
medical evidence on the etiology of either disorder.  
Espiritu, 2 Vet. App. at 494.  The evidence of record does 
not demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Espiritu, 2 Vet. App. at 494.  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) 
(2002); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a skin disorder, to include as due to exposure to herbicides 
or petroleum products.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran contends that he developed a skin disorder during 
his tour of duty in Vietnam and has experienced intermittent 
rashes, sores, and blisters on his face, neck, hands, legs, 
and feet ever since his military service.

Service treatment records reflect that the Veteran was noted 
to have rash and blisters on his neck in January 1968, and 
sore on his hand in August 1969.

A June 1982 VA treatment record noted that the Veteran had a 
rash and outbreak of sores on both arms, hands and legs.  A 
July 1982 VA physical examination showed that the Veteran had 
4 to 5 healing lesions dorsally on both hands.

A July 1999 private treatment record noted a diagnosis of 
contact dermatitis.  Subsequent private treatments records 
show facial rash, rosacea/eczema, and dyshidrotic eczema on 
hand and foot.

In an August 2008 private treatment report, Dr. C.R. noted 
rash on bilateral feet and the diagnosis was dermatitis of 
the feet and lower extremities.

In June 2009, the Veteran was afforded a VA skin examination.  
The VA examiner rendered a diagnosis of seborrheic dermatitis 
and rosacea for the Veteran's face and opined that it was 
"more likely than not service connected" because this 
condition happened years after his military service.  As for 
the arms and hands, the examiner stated "I suspect a 
blistering disorder but will need to see in follow-up to make 
more specific diagnoses with biopsies and lab work.  I 
suspect porphyria cutanea tarda or pseudo propria cutanea 
tarda.  I can not say for sure without speculation that this 
condition is the same as he had in Vietnam."  The examiner 
also noted true diagnosis for the Veteran's feet was unknown 
as no dermatitis was appreciated at the time of examination.

The Board finds that the VA examination is inadequate in this 
matter.  The United States Court of Appeals for Veterans' 
Claims (the Court) held that when VA's duty to provide a 
medical opinion is triggered, this includes the requirement 
that VA provide reasonable tests and other examinations 
necessary to render a meaningful medical opinion.  See Daves 
v. Nicholson, 21 Vet. App. 46, 57 (2007).  In its recent 
decision in Jones v. Shinseki, ---Vet. App.---, 2010 WL 
1131917 (Mar. 25, 2010), the Court held that in order to rely 
upon a statement that an opinion cannot be provided without 
resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the 
basis for the opinion must be provided by the examiner or 
apparent upon a review of the record.  Here, the diagnoses 
provided by the June 2009 VA examiner were inconclusive with 
regard to the Veteran's skin condition of the arms, hands, 
and feet.  The examiner stated more specific diagnoses would 
be possible if follow up biopsies and laboratory testings 
were performed; however, there is no indication that further 
follow-ups with the necessary examinations and testings were 
conducted.  Additionally, the examiner did not provide a 
basis for his conclusion that an etiology opinion was not 
possible without resort to speculation.  The Board finds that 
it is not clear whether the June 2009 examiner's inability to 
provide an opinion on the etiology of the Veteran's skin 
disorder was an assessment arrived at after all due diligence 
in seeking relevant medical information that may have bearing 
on the requested opinion.  A remand is therefore required for 
clarification and further evidentiary development.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must obtain a 
supplemental medical opinion, from the VA 
examiner who conducted the June 2009 skin 
examination, if available, to determine 
the etiology of the Veteran's acquired 
skin disorder.  If additional examinations 
or testing is required to reach a 
conclusion, it should be conducted.  The 
claims file and this remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  

Following examination of the Veteran, a 
review of his pertinent medical history 
and his statements regarding observable 
symptomatology, the examiner must identify 
any skin disorder found, and for each 
identified skin disorder the examiner must 
provide an opinion as to whether the 
disorder was caused or aggravated by the 
Veteran's military service, to include as 
due to exposure to herbicide or petroleum 
products.  The examiner must also provide 
an opinion as to whether any skin disorder 
diagnosed subsequent to service discharge 
represents a residual of any inservice 
skin condition or represents a chronic 
disorder that began in service.

A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  In light of the Court's 
recent decision in Jones v. Shinseki, the 
examiner must clarify precisely what 
conclusion cannot be reached without 
resorting to speculation, i.e. whether it 
cannot be determined from current medical 
knowledge that the Veteran's in-service 
skin condition can possibly cause any 
current skin disorder found, or that the 
actual cause cannot be selected from 
multiple potential causes.  If the 
examiner finds that an additional 
examination of the Veteran is necessary 
prior to providing the requested opinions, 
one must be scheduled.  The report 
prepared must be typed.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that an examination is scheduled and 
the Veteran does not report, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


